 BIO-MEDICAL APPLICATIONS OF SAN DIEGO, INC.Blo-MedicalApplications of San Diego,Inc.andService Employees International Union Local 102,AFL-CIO,Petitioner.Case 21-RC-13979February 19, 1975DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Steven J.Sorensen. Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction ofthe Regional Director for Region 21, this case wastransferred to the National Labor Relations Boardfor decision. Both the Employer and the Petitionerfiled briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer, Bio-Medical Applications ofSanDiego, Inc., doing business in San Diego,California, is a corporation organized under the lawsof the State of Delaware and is engaged in operatinga for-profit community hemodialysis unit providinglifemaintenance hemodialysis treatments to outpa-tients referred by urologists. The Employer contendsthat the Board should not assert jurisdiction over itsoperations on the basis that its medical services areessentially local in character.In legal support of its contention, the Employerrefers to the recent Board decisions inAlamedaMedical Group, Inc.,195 NLRB 312 (1972), andDrs.A. O. Allenius & R. F. Leedy, Jr. Inc., d/b/a ClevelandAvenueMedicalCenter,209NLRB 537 (1974),wherein the Board declined to assert jurisdiction oversimilarly specialized clinics dealing primarily withlocal patients. For the reasons stated below, we findthat these cases are no longer controlling.'The petition in the instant case was filed onOctober 10, 1974. Effective August 25, 1974, theiMember Fanning,who, withMemberPenello,dissentedinClevelandAvenue Medical Center, supra,wouldassertjurisdiction here in any event.2Public Law 93-360, July 26, 1974.s SeeCharles Circle Clinic, Inc.,215 NLRB No. 84 (1974).216 NLRB No. 115631NationalLaborRelationsAct was amended byadding a new Section 2(14) which enlarged theBoard's jurisdiction in the health care field toinclude 2any hospital, convalescent hospital, health main-tenance organization,health clinic,nursing home,extended care facility, or other institution devotedto the care of sick, infirm, or aged person.[Emphasis supplied.]In our opinion an examination of this legislation andits legislative history shows that the purpose of the1974 health care amendment was to extend thejurisdiction of the Board to all health care institu-tions, as defined in Section 2(14) of the Act, whichhave a substantial impact on commerce althoughthey may be local in character.3The record shows that the Employer in the lastcomplete fiscal year, calendar year 1973, receivedannual gross revenue of approximately $587,748. Ofthis amount $215,000 of the total gross revenue wasin the form of Med-cal payments .4 Another $233,000of the annual gross revenue received was in the formof Medicare reimbursements. The remaining annualgross revenue was derived directly from the patientsthemselves, from hospitals in which the Employerprovided hemodialysis treatments, or from privateinsurance companies. Of the 45 patients treated, 30resided in either San Diego County or nearbyImperial County, and were treated on a regular basis,and 15 patients were visitors or transients normallytreated elsewhere. The majority of the 15 patients sotreated resided outside the State of California.During 1973, the Employer purchased supplies,including drugs and medication, from companieslocated outside the State of California amounting toapproximately $100,000. Additionally, during the1973 accounting period, the Employer purchasedapproximately $18,000 in capital equipment used forpatient care from distributors located outside theState of California, and had service contracts ofapproximately $440with equipment companieswhose headquarters are outside the State.As the Employer's annual gross income exceedsany discretionary standard we might apply, and as ithas a substantial inflow of materials from outside theState of California, we find that the impact of theEmployer's operations on commerce is sufficient towarrant assertion of jurisdiction herein and that itwill effectuate the policies of the Act to do so.52.The labor organization involved claims torepresent certain employees of the Employer.4 ThisCaliforniamedical program is funded by the Department ofHealth Care Services of the Stateof Californiaunder subchapter 19 of theSocial SecuntyAct, whichis partly funded by Federalmoneys.SThus,the Employer'sgross income substantially exceeds those dollar(Continued) 632DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated that the following is theappropriate unit:Alldialysis technicians, dialysis technologists,dialysis aides, and dialysis technician traineesvolumejurisdictionalstandardsapplied tohospitals(ButteMedicalProperties, d/b/aMedical Center Hospital,168 NLRB 266(1967));visitingnurses associations(Visiting Nurse Association, Inc.,188 NLRB 155 (1971));and retail enterprises(Carolina Supplies and Cement Co.,122 NLRB 88employed by the Employer at its clinic located at3960ThirdAvenue, San Diego, California,excluding all other employees, including profes-sionalemployees,officeclericalemployees,guards and supervisors as defined in the Act.[Directionof Election andExcelsiorfootnoteomitted from publication.](1958)).We do not,however,decide at this time specifically what dollarvolume standard will be applicable to facilities such as this.